Citation Nr: 0311605	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-51 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from May 1966 to April 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1997.  

The Board remanded the case to the RO for additional 
development of the record in June 1999.  

Additional development was also undertaken by the Board in 
May 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



REMAND

As noted hereinabove, the Board undertook additional 
development in May 2002 under regulations that were then in 
effect.  See 38 C.F.R. § 19.9 (2002).  The additional 
development consisted of obtaining additional medical 
evidence, including VA and non-VA treatment records in 
connection with the appellate issue.  

Thereafter, those regulations were invalidated by the United 
States Court of Appeals for the Federal Circuit.  It was held 
that initial RO review of any evidence obtained had to be 
undertaken.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  As a result, this remand follows.  

Likewise, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

First, as additional evidence has been obtained in connection 
with the Board's development of the issue on appeal, the case 
must be returned for the RO's review and issuance of a 
Supplemental Statement of the Case.  See DAV et. al., supra.

Second, in recent correspondence, the veteran has requested a 
personal hearing.  It is not clear what type of hearing the 
veteran desires and of his availability to report for a 
hearing before the Board.  The Board notes that the veteran 
is currently incarcerated.  This matter requires further 
clarification by the RO.  

Third, the new law provides that an examination is necessary 
where there is competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim.  38 U.S.C. 5103A (West 2002).  

In this case, VA hospital records dated from September to 
October 1995 show a diagnosis of PTSD, delayed type.  The 
records received in June 2001 from the U.S. Armed Services 
Center for Research of Unit Records reveal that the base in 
the Republic of Vietnam where the veteran was assigned had 
undergone attacks.  As such, the Board is of the opinion that 
a VA examination to determine the nature and likely etiology 
of the veteran's claimed psychiatric condition must be 
obtained.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
PTSD since 2000.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The RO should take appropriate steps 
to contact the veteran and ask him 
whether he still desires a hearing.  
Based on his response, appropriate action 
should be taken to schedule him for a 
hearing.  

3.  The RO should afford the veteran a VA 
psychiatric examination.  The examiner 
should state whether the veteran meets 
the diagnostic criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, to support the diagnosis 
of PTSD; and if so, the examiner should 
specify which in-service stressor or 
stressors support the diagnosis.  The 
examiner should support all opinions with 
a discussion of medical principles as 
applied to the medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  Following completion of the action 
requested hereinabove, the RO should then 
review the veteran's claim of service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



